Citation Nr: 1424015	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 1950 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the Veteran Benefits Management System (VBMS) and Virtual VA electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain an adequate opinion regarding the Veteran's left ear hearing loss and tinnitus particularly regarding with respect to providing an adequate rationale addressing certain aspects of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the RO or AMC should obtain any outstanding records, including from VA, dated since November 2010.  

2. Second, obtain an addendum opinion from the November 2012 VA examiner, or, if unavailable, from an appropriate examiner, regarding the nature and etiology of any left ear hearing loss and bilateral tinnitus.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the VBMS that is not already of record.  The examiner should review this Remand and the claims file. 

Regarding any left ear hearing loss, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any left ear hearing loss is etiologically related to the Veteran's active service, to include his work on the flight line as an airplane and engine mechanic without hearing protection and the perforation of his right eardrum in service;

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss is proximately due to or the result of the Veteran's service-connected right ear hearing loss and right perforated tympanic membrane; 

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's service-connected right ear hearing loss and right perforated tympanic membrane.  

All opinions MUST consider the Veteran's lay testimony in an April 2011 statement, his August 2012 substantive appeal, and in May 2011, October 2012, and November 2012 VA examinations regarding the onset and duration of his symptoms.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  

Regarding any left or right ear tinnitus, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any left or right ear tinnitus is etiologically related to the Veteran's active service, to include his work on the flight line as an airplane and engine mechanic without hearing protection and the perforation of his right eardrum in service;

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current left or right ear tinnitus is proximately due to or the result of the Veteran's service-connected right ear hearing loss and right perforated tympanic membrane;

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any current left or right ear tinnitus was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's service-connected right ear hearing loss and right perforated tympanic membrane.  

The examiner should consider the Veteran's reports during November 2012 and May 2011 VA examinations that his tinnitus began during the 1980's, and his reports in his August 2012 substantive appeal and April 2011 statement that he first received hearing aids during the 1980's.

All opinions MUST consider the Veteran's lay testimony in an April 2011 statement, his August 2012 substantive appeal, and in May 2011, October 2012, and November 2012 VA examinations regarding the onset and duration of his symptoms.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


